Opinion issued October21, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00215–CV




SAIED KHOBAISY, Appellant

V.

BARRIE JACKSON, MRS. BARRIE JACKSON, BRAD SCARBOROUGH,
JADALA DOMICIO HAMAD, Appellees




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 0316697




MEMORANDUM OPINIONAppellant Saied Khobaisy has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Saied Khobaisy did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.